United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.D., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
HEADQUARTERS, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-302
Issued: August 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2009 appellant, through her representative, filed a timely appeal from
the merit decision of the Office of Workers’ Compensation Programs dated October 1, 2009
concerning her entitlement to schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a 13 percent permanent impairment of each arm, for which she received a schedule award.
FACTUAL HISTORY
In March 2004 the Office accepted that appellant, then a 48-year-old benefit technician
examiner, sustained bilateral carpal tunnel syndrome due to her repetitive work duties.
Appellant received treatment for her condition from Dr. Margit Bleecker, a Board-certified
neurologist. In an October 6, 2008 report, Dr. Bleecker discussed appellant’s grip strength
measurements and concluded that she had reached maximum medical improvement. On

October 24, 2008 appellant filed a claim for a schedule award as a result of her accepted
condition. In a November 11, 2008 report, Dr. Bleecker opined that appellant had a 27 percent
impairment of her right arm and an 18 percent impairment of her left arm under the standards of
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001).
The Office referred the medical records, including Dr. Bleecker’s November 11, 2008
report, to Dr. Arnold T. Berman, a Board-certified orthopedic surgeon, serving as an Office
medical adviser. In a December 26, 2008 report, Dr. Berman discussed the examination findings
and calculated that appellant had a 13 percent impairment in each arm under the fifth edition of
the A.M.A., Guides.
In a February 24, 2009 decision, the Office granted appellant a schedule award for a 13
percent impairment in each arm. It noted that compensation for a four percent left arm
impairment, granted under a separate claim for an accepted 2007 injury, would be subtracted
form the award.
In a March 4, 2009 report, Dr. Bleecker stated that appellant continued to develop
symptoms when using the keyboard and experienced cramping in her hands when she wrote.
Even holding a piece of paper to read could produce a tremor in her hands. Appellant reported
being less productive as it took her longer to do any tasks. At home, her hands became more
symptomatic when she was dressing, washing herself or squeezing any object. Appellant was
unable to lean on her wrists, preventing her from cleaning her bathroom and could not open jars.
Nerve conduction studies in August 2007 found a significant bilateral distal median neuropathy
compatible with carpal tunnel syndrome. Examination of appellant’s hands found thenar atrophy
bilaterally. Abductor pollicis brevis was 4/5 on the right and 4/5 on the left. Pin sensation was
diminished in the median nerve distribution bilaterally. Over the thumb and index fingers of
both hands appellant made frequent errors at six-millimeter two-point discrimination, but
obtained two out of three correct responses when seven-millimeter two-point discrimination was
used. Tinel’s sign was positive on the left and Phalen’s sign was positive bilaterally. There was
full range of motion at the wrist and interphalangeal joints.
In an April 20, 2009 decision, an Office hearing representative found that Dr. Bleecker’s
March 4, 2009 report warranted further consideration and she directed the Office to refer the
report to an Office medical adviser for review.
The Office requested that the Office medical adviser review Dr. Bleecker’s March 4,
2009 report under the standards of the sixth edition of the A.M.A., Guides. In a June 19, 2009
report, Dr. Berman, again serving as an Office medical adviser, discussed his review of the
medical records, including Dr. Bleecker’s March 4, 2009 report and a November 2003
electromyogram (EMG) study. He made reference to Table 15-33 (Entrapment/Compression
Neuropathy Impairment) on page 449 of the sixth edition of the A.M.A., Guides. Dr. Berman
stated:
“[T]his claimant presents with atrophy and weakness and, therefore, Grade 3
modifier would be applicable. The upper extremity impairment default value is
eight percent impairment. The actual calculation involves motor conduction

2

block, Grade 2 and constant symptoms Grade 3 and atrophy or weakness Grade 3.
Three plus three plus two equals eight. Eight divided by three equals two rounded
off to three, which represents a [g]rade modifier of three. The default value there
is eight.
“Therefore based upon the [sixth edition of the A.M.A., Guides] the calculation is
eight percent impairment left upper extremity. The previous calculation was 13
percent impairment to the left upper extremity and the right upper extremity. This
calculation is eight percent impairment for the right upper extremity and eight
percent impairment for the left upper extremity. Therefore, the calculation as
applied to the [sixth edition of the A.M.A., Guides] is less than that applied to the
[fifth edition of the A.M.A., Guides] utilizing Dr. Bleecker’s findings.
“Therefore, it is my recommendation that no change be made in the previous
recommendation of 13 percent impairment of the right upper extremity and 13
percent impairment of the left upper extremity.”
In a June 25, 2009 decision, the Office determined that the evidence showed that
appellant had an eight percent permanent impairment in each arm. It noted that as she already
had been compensated for a 13 percent impairment in each arm, she was not entitled to any
additional schedule award compensation.
Appellant requested a review of the written record by an Office hearing representative.
She objected to the fact that the standards of the sixth edition of the A.M.A., Guides had been
applied to her case. In an October 1, 2009 decision, the Office hearing representative affirmed
the Office’s June 25, 2009 decision. Appellant found that Dr. Berman properly applied the
standards of the sixth edition of the A.M.A., Guides to the findings of Dr. Bleecker.
LEGAL PRECEDENT
The schedule award provision of the Act1 and its implementing regulations2 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.3 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.4

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

FECA Bulletin No. 09-03 (issued March 15, 2009).

3

ANALYSIS
The Office accepted that appellant developed bilateral carpal tunnel syndrome due to her
work duties. It granted her a schedule award for a 13 percent impairment of each arm, minus
compensation for a 4 percent left arm impairment paid under a separate 2007 injury.
In April 2009, an Office hearing representative properly found that a March 4, 2009
report of Dr. Bleecker, an attending Board-certified neurologist, warranted further consideration
and directed the Office to refer the report to an Office medical adviser for review. The Office
correctly requested that the Office medical adviser review Dr. Bleecker’s March 4, 2009 report
under the standards of the sixth edition of the A.M.A., Guides.5
In a June 19, 2009 report, Dr. Berman, a Board-certified orthopedic surgeon serving as an
Office medical adviser, discussed his review of the medical records and provided an opinion that
appellant had an eight percent impairment of each arm under the standards of the sixth edition of
the A.M.A., Guides. The Board finds that Dr. Berman properly applied these standards to reach
his conclusion about appellant’s permanent arm impairment.
Dr. Berman properly made reference to Table 15-33 (Entrapment/Compression
Neuropathy Impairment) on page 449 of the sixth edition of the A.M.A., Guides.6 He chose
grade modifiers from the table for the various categories, including test findings, history and
physical findings, based on Dr. Bleecker’s findings. Dr. Berman then correctly averaged the
grade modifiers and chose the default value of eight for the grade modifier three categories to
conclude that appellant had an eight percent impairment in each arm.7 The Board notes that there
is no medical evidence of record showing that appellant has more than a 13 percent permanent
impairment of each arm, for which she already received schedule awards. For these reasons, the
Office properly declined to award her additional schedule award compensation.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a 13 percent permanent impairment of each arm, for which she received schedule
awards.

5

The Office’s decision regarding impairment was not issued until after May 1, 2009 and, therefore, its use of the
sixth edition of the A.M.A., Guides was appropriate. See supra note 4.
6

A.M.A., Guides 449, Table 15-23 (6th ed 2009).

7

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 1, 2009 is affirmed.
Issued: August 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

